t c summary opinion united_states tax_court david w stapleton and melinda stapleton petitioners v commissioner of internal revenue respondent docket no 4860-16s filed date sarah k ritchey and jonathan s bender for petitioners gretchen w altenburger and nancy c carver for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and years in issue respectively the deficiencies are attributable to respondent’s disallowance of deductions for capital losses that petitioners carried forward from the taxable_year petitioners husband and wife resided in colorado at the time the petition for redetermination was filed with the court after concessions the sole issue remaining for decision is whether sec_1041 bars david w stapleton petitioner from recognizing a capital_loss that he realized on a sale of property to his former spouse maureen stapleton in continued revenue code code as amended and in effect for the taxable_year and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2petitioners did not challenge in their petition and thus have conceded all other adjustments set forth in the notice_of_deficiency background3 petitioner and maureen stapleton are longtime residents of aspen colorado they married in and separated and divorced in petitioner works as a fundraiser for a nonprofit organization that provides ski lessons to children living in aspen valley maureen stapleton is an established real_estate agent and broker i marital separation agreement maureen stapleton initiated divorce proceedings against petitioner in date in date the couple executed a marital separation agreement and parenting plan msa which provided for the division of the couple’s marital assets including several properties the property at issue in this case the so-called horse ranch property ranch property apparently had previously served as the marital home in the ranch property was encumbered by a mortgage of dollar_figure and a line of credit of dollar_figure petitioner and maureen stapleton were obligors on both the mortgage and the line of credit after identifying the couple’s jointly owned properties the msa stated in relevant part 3some of the facts have been stipulated and are so found upon execution hereof wife shall execute a special warranty deed conveying all of her right title and interest to the horse ranch property to husband husband agrees to sell the horse ranch property with most of the personal_property the horse ranch property shall be listed by bj adams company and husband shall not be responsible for any listing commissions to bj adams company husband agrees to accept any offer of of the list price prior to closing wife shall be responsible for all insurance property taxes etc for the horse ranch property husband shall be responsible for other expenses ie utilities maintenance etc for the horse ranch property wife also shall pay mortgage on the horse ranch property until the horse ranch property is sold wife shall be entitled to rent the horse ranch property starting no later than date and wife shall be entitled to receive all rental proceeds wife shall be entitled to claim the mortgage interest that she is obligated to pay hereunder in accordance with the applicable tax laws and regulations upon closing and thereafter husband shall be responsible for all taxes capital_gain or otherwise commissions closing costs and other expenses typically paid_by the seller in a real_estate_transaction husband shall maintain the horse ranch property in a high quality manner and shall fully cooperate in any showings wife agrees to use her best efforts in good_faith to facilitate the sale of the horse ranch property if the horse ranch property is not under contract by date husband agrees to lower the listing price to dollar_figure and to accept of the list price thereafter husband agrees to lower the listing price at least every six months and to accept of the list price until the horse ranch property is sold upon execution hereof husband shall execute a special warranty deed conveying all of his right title and interest to the terrace lane property the columbine court property and the little elk creek property to wife wife agrees to be solely responsible for the expenses relating to these three properties such as the mortgages taxes insurance maintenance etc wife’s attorney shall prepare the appropriate special warranty deeds ii efforts to sell the ranch property consistent with the msa petitioner and maureen stapleton listed the ranch property for sale with bj adams co the initial listing price of the ranch property was dollar_figure when the ranch property did not sell the listing price was gradually lowered in date date and date in date maureen stapleton began working as a real_estate agent and broker with morris frywald sotheby’s international realty m f at that time petitioner executed an agreement authorizing m f to list the ranch property at a price of dollar_figure when the ranch property did not sell the listing price was gradually reduced in date date and date in date petitioner received an offer of dollar_figure million for the ranch property although petitioner negotiated a sale price of dollar_figure million with the potential buyer the contract promptly fell through petitioner did not receive any additional offers for the ranch property in the listing price of the ranch property was reduced again in date iii sale of the ranch property to maureen stapleton in date petitioner asked maureen stapleton whether she would be interested in purchasing the ranch property and he offered to sell it to her for dollar_figure and the assumption of all debt encumbering the property she made a counteroffer to pay petitioner dollar_figure for the ranch property in three installments and to assume the outstanding debt in date the principal amounts due on the mortgage and the line of credit encumbering the ranch property totaled dollar_figure on date maureen stapleton sent an email to petitioner stating in relevant part this is to confirm i will pay david w stapleton dollar_figure as a final property settlement in the dissolution of case no dr david in turn will sign over the deed for the property to maureen stapleton the following is the payment schedule december dollar_figure date dollar_figure date dollar_figure the next day petitioner executed a special warranty deed transferring title to the ranch property to maureen stapleton the deed stated that petitioner was transferring the ranch property to her as a part of the distribution of marital property in the dissolution of case no dr after maureen stapleton purchased the ranch property petitioner was relieved of liability on the mortgage and the line of credit encumbering the property maureen stapleton made the required_installment payments to petitioner to complete the transaction she continued to reside at the ranch property when this case was tried iv tax returns and deficiency_notice petitioners filed joint form sec_1040 u s individual_income_tax_return for the taxable_year sec_2013 and sec_2014 on their tax_return petitioners claimed a capital_loss carryforward of dollar_figure arising from the sale of the ranch property and applied it to offset dollar_figure of reported capital_gain on their tax_return petitioners claimed a capital_loss carryforward of dollar_figure and applied it to offset dollar_figure of reported capital_gain respondent issued a notice_of_deficiency to petitioners disallowing the deductions for the capital_loss carryforwards claimed on their tax returns for and on the ground that the initial capital_loss arose from a transfer of property incident_to_divorce that is subject_to nonrecognition under sec_1041 4the parties now agree that petitioner overstated his capital_loss and in the event petitioners prevail on the merits the correct amounts of capital_loss carryforwards would be dollar_figure and dollar_figure for the taxable_year sec_2013 and sec_2014 respectively discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 under certain circumstances the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 although petitioners do not assert that sec_7491 applies the facts that are relevant to the disposition of this case are not in dispute consequently the placement of the burden_of_proof is immaterial sec_1041 provides the general_rule that no gain_or_loss shall be recognized on a transfer of property from an individual to a former spouse but only if the transfer is incident_to_divorce sec_1041 provides that for purposes of subsection a a transfer is incident_to_divorce if it occurs within one year after the date on which the marriage ceases or such transfer is related to the cessation of the marriage although the code does not define the phrase related to the cessation of the marriage sec_1_1041-1t q a-7 temporary income_tax regs fed reg date states a transfer of property is treated as related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 and the transfer occurs not more than years after the date on which the marriage ceases a divorce_or_separation_instrument includes a modification or amend- ment to such decree or instrument any transfer not pursuant to a divorce_or_separation_instrument and any transfer occurring more than years after the cessation of the marriage is presumed to be not related to the cessation of the marriage this presumption may be rebutted only by showing that the transfer was made to effect the division of property owned by the former spouses at the time of the cessation of the marriage for example the presumption may be rebutted by showing that a the transfer was not made within the one- and six-year periods described above because of factors which hampered an earlier transfer of the property such as legal or business impediments to transfer or disputes concerning the value of the property owned at the time of the cessation of the marriage and b the transfer is effected promptly after the impediment to transfer is removed a divorce_or_separation_instrument as defined in sec_71 includes a written_separation_agreement respondent maintains that sec_1041 bars recognition of the loss that petitioner realized on the sale of the ranch property to maureen stapleton because the transfer was related to the cessation of the couple’s marriage within the meaning of sec_1041 and sec_1_1041-1t q a-7 temporary income_tax regs supra petitioners aver that the sale of the ranch property to maureen stapleton was not related to the cessation of the couple’s marriage because the transfer was not carried out pursuant to a divorce_or_separation_instrument and the transfer was not made to effect the division of property that the couple owned at the time of the cessation of their marriage petitioner maintains in relevant part that a transfer between former spouses is related to the cessation of the marriage within the meaning of the statute and the related temporary_regulation only if the transfer is made as consideration for an outstanding marital obligation sec_1041 was enacted as part of the deficit_reduction_act_of_1984 pub_l_no sec_421 stat pincite legislative_history states that congress enacted the provision in an effort to eliminate or reduce extensive litigation and uncertainty surrounding the tax treatment of divisions of property between spouses incident_to_divorce see h_r rept no part pincite- u s c c a n in particular sec_1041 was intended in part to replace the supreme court’s holding in 370_us_65 that a divorce-related transfer of property between former spouses in exchange for the release of marital claims resulted in recognition of gain to the transferor spouse h_r rept no supra pincite2 u s c c a n pincite the committee on ways_and_means_committee noted that the government could be whipsawed if a transferor did not report any gain on a transfer of appreciated_property and observed that several states had amended their property law with the aim of avoiding the result in davis h_r rept no supra pincite2 u s c c a n pincite the committee further noted that the code provided for different tax treatment of losses realized on transfers of property between spouses and similar transfers between former spouses id pincite u s c c a n pincite congress enacted sec_1041 to defer the recognition of any gain_or_loss on interspousal transfers of property the committee explained the new provision in relevant part as follows the bill provides that the transfer of property to a spouse incident to a divorce will be treated for income_tax purposes in the same manner as a gift gain_or_loss will not be recognized to the transferor and the transferee will receive the property at the transferor’s basis whether the property has appreciated or depreciated in value a transfer will be treated as incident to a divorce if the transfer occurs within one year after the parties cease to be married or is related to the divorce this nonrecognition rule applies whether the transfer is for the relinquishment of marital rights for cash or other_property for the assumption_of_liabilities in excess of basis or for other consideration and is intended to apply to any indebtedness which is discharged thus uniform federal_income_tax consequences will apply to these transfers notwithstanding that the property may be subject_to differing state property laws id pincite u s c c a n pincite emphasis added fn ref omitted in defining the phrase incident_to_divorce which appears in sec_1041 congress adopted the blanket phrase related to the cessation of the marriage in sec_1041 in the absence of a statutory definition of the latter phrase and consistent with the legislative_history quoted above courts have concluded that the phrase should be broadly construed see 240_f3d_369 4th cir aff’g 113_tc_152 102_tc_77 in young a couple divorced in and the following year entered into a property settlement agreement under which they divided their marital property and the wife received a promissory note from her former husband in after the husband had defaulted on the note the wife obtained a judgment against him thereafter the couple entered into a second settlement agreement under which the husband transferred a tract of land to his former wife in exchange for the promissory note and cancellation of the judgment after the transfer was completed the wife sold the property on review the court sustained the commissioner’s determination that the husband’s transfer of the land to his former spouse was subject_to nonrecognition under sec_1041 the court noted initially that the parties agreed that the property settlement agreement was incident to the divorce decree because its purpose was to divide the marital property young v commissioner t c pincite the court further found that the settlement agreement resolved a dispute arising under the property settlement agreement and completed the division of marital property id consequently the court held that the settlement agreement was incident to the divorce decree and as a result the husband’s property transfer to his former spouse was related to the cessation of the marriage within the meaning of the temporary_regulation quoted above id the court concluded in the alternative that even if the temporary_regulation was not applicable the transfer completed the division of marital property and therefore was related to the cessation of the marriage within the meaning of sec_1041 id similar circumstances arose in belot v commissioner tcmemo_2016_ a case in which a couple had agreed in the course of divorce proceedings to make the necessary transfers to equalize their interests in several businesses including a dance studio joint_ownership of the dance studio quickly led to discord and the wife filed suit to compel her former husband to sell his entire_interest in the business to her the couple then entered into a settlement agreement under which the wife purchased from her former spouse all of his interests in their various business enterprises the commissioner determined that mr belot realized and was required to recognize gain on the transfer of his interests in the couple’s business enterprises to his former spouse on review the court determined that the transfers in question qualified for nonrecognition treatment under sec_1041 specifically the court concluded that mr belot had shown that the settlement agreement was made to effect the division of property owned by the former spouses at the time of the cessation of the marriage id at in rejecting the commissioner’s position the court held that mr belot was not required to show that the transfers in dispute were attributable to legal or business impediments that prevented a transfer called for by the divorce decree that sec_1041 is not limited in its application to a single or the first division of marital property and that the provision is equally applicable to divisions of marital property accomplished through sales id the instant case is similar in material respects to the factual scenarios presented in young and belot the msa provided for the division of petitioner and maureen stapleton’s marital property and included relatively complex terms governing the final disposition of the ranch property while maureen stapleton was compelled to transfer legal_title to the ranch property to petitioner she remained responsible for payment of the insurance mortgage and property taxes and she retained the right to lease the property and to collect any rents thereon although petitioner held legal_title to the ranch property he was obliged to sell it within specific parameters and to pay the normal expenses related to the maintenance of the property in the meantime in sum without delving into the nuances of servitudes covenants and beneficial interests_in_real_property the record shows that petitioner and maureen stapleton held specific interests in and were subject_to particular obligations in respect of the ranch property throughout the five-year period that it was listed for sale the record shows that petitioner and maureen stapleton respected the terms of the msa and made a good-faith effort to sell the ranch property it appears however that a timely sale of the ranch property was hindered by a challenging real_estate market against this backdrop petitioner agreed to sell the ranch property to maureen stapleton the parties debate the significance of maureen stapleton’s date email to petitioner which referred to the sale as a final property settlement in the dissolution of case no dr and terms of the special warranty deed which referred to the transfer as a distribution of marital property in the dissolution of case no dr petitioners maintain that neither petitioner nor maureen stapleton understood the legal import of the quoted phrases in any event the court does not consider the quoted phrases to be dispositive of the question presented in this case what is clear on this record is that the division of the couple’s marital property as prescribed by the msa was not complete until the ranch property was sold as discussed above both petitioner and maureen stapleton had retained significant rights and obligations in respect of the ranch property after their marriage was dissolved we therefore conclude that petitioner’s sale of the property to maureen stapleton was made to effect the division of property that the couple owned at the time of the cessation of their marriage within the meaning of sec_1_1041-1t q a-7 temporary income_tax regs supra moreover the sale was related to the cessation of the marriage when we construe sec_1041 broadly in accordance with the legislative_history of the provision and this court’s caselaw we reject petitioner’s argument that a transfer of property between former spouses relates to the cessation of the marriage only if the transfer is made as consideration for an outstanding marital obligation neither sec_1041 the temporary_regulation nor the legislative_history imposes such a restriction on the application of the statute consistent with the preceding discussion respondent's determinations disallowing the capital_loss deductions that petitioners claimed for the years in issue is sustained to reflect the foregoing decision will be entered for respondent
